Reasons for Allowance
Claims 1 and 8 include allowable subject matter because prior art could not be found to disclose a laundry appliance comprising: a plurality of routing lines configured to carry a reference voltage to the controller; and a capacitor having: a second plate comprising the routing lines located inside the laundry appliance; and wherein the controller is configured to determine a capacitance between the at least one conductive plate and the routing lines of the capacitor with all of the limitations of independent claims 1 and 8. The combination of Wohl and Meridiano is close to representing an obvious combination to applicant’s invention with the exception that Meridiano teaches a conductive wire to allow miniaturization compared to the mass of a plate, whereas claims 1 and 8 of the instant application require supplying a reference voltage through the conductive wire used as a second plate of a capacitor so as to eliminate the need for a dedicated second capacitor plate.  The other claims are allowable as depending from allowable independent claims 1 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762